Citation Nr: 0826656	
Decision Date: 08/07/08    Archive Date: 08/18/08	

DOCKET NO.  03-28 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic sinus 
disorder. 

2.  Entitlement to service connection for allergies. 

3.  Entitlement to service connection for a rash on the face, 
arms, and chest. 

4.  Entitlement to service connection for a disability 
manifested by leg cramps. 

5.  Entitlement to service connection for a chronic low back 
disorder. 

6.  Entitlement to an initial disability evaluation in excess 
of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1973 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Roanoke, Virginia, that denied entitlement to the 
benefits sought.

The case was previously before the Board in March 2007 at 
which time it was remanded, in pertinent part, for further 
development.  The requested actions have been accomplished 
and the case has been returned to the Board for appellate 
review.

A review of the record reveals that service connection is 
currently in effect for diabetes mellitus, rated as 20 
percent disabling; residuals of a cerebral vascular accident, 
rated as 10 percent disabling; residuals of hernia surgery, 
rated as noncompensably disabling; candidiasis, rated as 
noncompensably disabling; and hypertension, rated as 
noncompensably disabling.  A combined disability rating of 30 
percent has been in effect since October 1, 2004.





FINDINGS OF FACT

1.  There is no medical nexus between the veteran's service 
and any postservice sinus disorder.

2.  There is no medical nexus between any current allergies 
and the veteran's active service.

3.  The veteran does not have a rash involving the face, 
arms, and chest, related to his active service.

4.  Any current disability manifested by leg cramps is not 
related to the veteran's active service.

5.  The veteran's current low back disability is not shown to 
be related to active service.

6.  The veteran's diabetes mellitus does not require the 
regulation of activities.


CONCLUSIONS OF LAW

1.  A chronic sinus disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.  Allergies were not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

3.  The criteria for service connection for a rash involving 
the face, arms, and chest have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  The criteria for service connection for a disability 
manifested by leg cramps are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

5.  The criteria for service connection for a chronic low 
back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

6.  The criteria for a disability evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and her representative of any information, and 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim; that VA will seek to provide; that the claimant is 
expected to provide.

A review of the evidence of record reveals there has been 
essential compliance with the mandates of the VCAA with 
regard to each issue.  In a November 2002 letter, the 
appellant was told what was needed from her with regard to 
the disabilities at issue.  She was given examples of types 
of evidence that she could submit showing that the claimed 
conditions existed from service to the present time.  
Additional letters dated in 2005 and 2006 continued to inform 
her what VA had done to assist her with the development of 
her claim and what was still needed from her.  She was told 
that it was her responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal department or agency.  Following the Board Remand in 
March 2007, she was specifically told to submit any pertinent 
evidence she had in her possession.  She was to identify in 
writing the names, addresses, and dates of treatment of all 
medical providers that treated her for the disabilities at 
issue since her discharge from service.  

With regard to the increased rating question, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, indeed it has been proven, thereby 
rendering Section 5103(a) notice no longer required because 
the purpose of the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify with regard to this issue has 
been satisfied.  

The Board is aware that for an increased compensation claim, 
Section 5103 requires, at a minimum, that the Secretary of VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening of increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  While the veteran 
was not provided with a letter complying with Vazquez, the 
Board believes the veteran is not prejudiced by the decision 
with regard to this issue at the present time because the 
claim for an evaluation in excess of 20 percent is denied as 
discussed below and a remand would serve no useful purpose.  
The Federal Circuit held in Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), that any error by VA in providing 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and once an error is 
identified as to the notice elements, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) That any 
defect was cured by actual knowledge on the part of the 
claimant; that a reasonable person could be expected to 
understand from the notice what was needed; or that a benefit 
could not have been awarded as a matter of law.  

In this case, the Board finds that the notice error with 
regard to an increased rating did not affect the essential 
fairness of the adjudication because the appellant has 
representation and it is expected that her representative 
would furnish her with essential information with regard to 
each of the claims at issue, including increased rating 
claims.  The appeal has been in appellate status for several 
years and she has had ample opportunity to provide testimony 
and evidence on her own behalf.  Indeed, she provided 
testimony at a hearing before the undersigned in November 
2006.  A transcript of the hearing proceedings is of record.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 510, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the results in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  
Medical treatment records have been associated with the 
claims folder and the veteran has been accorded VA 
examinations.  Also, she had the opportunity to appear for a 
hearing.  There is no indication of any additional relevant 
evidence to be obtained either by VA or by the appellant, and 
there is no other specific evidence to advise or to obtain.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the types of information needed to support her 
claims and the evidence necessary to complete the 
applications.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
have been satisfied.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent Laws and Regulations with Regard to Service 
Connection.

Service connection may be granted for disability resulting 
from disease or injury sustained in service, or for 
aggravation of a preexisting disease or injury contracted in 
the line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection basically means that the facts, shown by 
the evidence, establish that a particular disease or injury 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.

With this in mind, the Board notes that it has thoroughly 
reviewed all the evidence in the claims folder.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the veteran or on his 
behalf.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (the Board must review the entire record, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).

Initially, the Board acknowledges that it has a heightened 
obligation to explain findings and conclusions and consider 
carefully the benefit of the doubt rule as the veteran's 
service treatment records, through no fault of hers, are not 
all available.  In such cases, there is a heightened 
obligation to assist the claimant in the development of her 
case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must also 
provide an explanation to the appellant regarding VA's 
inability to obtain her service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The Court also has held 
that VA's efforts to obtain service treatment records shall 
continue until the records are obtained or once it is 
reasonably certain that such records do not exist or that 
further efforts to obtain these records would be futile.  
Hayer v. West, 188 F.3d 1327 (Fed. Cir. 1999); McCormick v. 
Gober, 14 Vet. App. 39 (2000).  The Court has not lowered the 
legal standard for proving a claim for service connection, 
however, in cases where the service treatment records or 
other records have been lost are not available.  Instead, the 
Court has held that the Board has a heightened obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  There also is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) (declining to apply an adverse presumption where 
records have been lost or destroyed while in Government 
control which would require VA to disprove a claim where the 
veteran did not demonstrate that either bad faith or 
negligent destruction of documents was implicated in a fire).  
Of record is a March 2006 communication to the veteran in 
which she was informed that a request had been submitted to 
the National Personnel Records Center in St. Louis in July 
2005 for her complete original service records.  However, all 
that was obtained was the copy of her enlistment examination 
and associated records from June 1973.  It was indicated that 
efforts to obtain records were exhausted and that any 
additional attempts would be futile.

Chronic Sinus Disorder.

As noted above, the Court has held that for service 
connection to be awarded, there must be medical evidence of a 
current disability, medical evidence, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  With that in mind, the Board has recognized 
that in the absence of proof of a current disability there 
can be no valid claim of service.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995) (recognizing that "a service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability"); see also 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997) (holding that 
the veteran's claim was not well grounded when the evidence 
"established only that the veteran had  [disability] in the 
past, not that he has a current disability").

Following the Board's remand in March 2007, the veteran was 
accorded examination by VA in September 2007.  The claims 
file was reviewed by the examiner.  The veteran stated that 
she had had off and on symptoms of facial swelling, pain in 
the teeth, pain in the ears, watery and itchy eyes, 
headaches, and nasal congestion ever since December 1987.  
She indicated she had been treated with Flonase and 
antibiotics.  X-ray studies of the sinuses were entirely 
normal.  It was stated the paranasal sinuses were within 
normal limits without evidence of mucoperiosteal thickening 
or air fluid level.  No fracture was noted.  The bones and 
soft tissues were otherwise unremarkable.  Essentially, then, 
there is no indication of the presence of a chronic sinus 
disorder in the most recent medical evidence.  The examiner 
at the time of the 2007 examination noted that the veteran 
had had recurrent sinusitis in the past.  The examiner stated 
"it is unlikely to be secondary to the time in service."  
This relates to the nexus prong of the service connection 
requirements.  The veteran must demonstrate the medical 
evidence that a causal relationship exists between any 
current disability and his service.  Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004).  The only medical opinion of 
record with regard to a causal nexus is against the claim.  
The Board is aware of the veteran's assertions, but notes 
that mere lay assertions of medical status do not constitute 
competent medical evidence.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (lay persons are not competent to offer medical 
opinions).  The Board finds that, in the absence of any 
medical indication of a nexus between the veteran's active 
service and any current chronic sinus disorder, service 
connection is not in order.

Service Connection for Allergies.

Again, as noted above, if the veteran fails to demonstrate 
any one element of those cited above, denial of service 
connection will result.  With this in mind, with respect to 
the nexus prong of a service connection claim, the veteran 
must demonstrate through medical evidence that a causal 
relationship exists between any current disability and her 
active service.  Where the determinative issue involves 
medical causation or medical diagnosis, competent medical 
evidence must demonstrate that the claim is possible.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted 
above, mere lay assertions of medical status do not 
constitute competent medical evidence.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993) (lay persons are not competent to 
offer medical opinions).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (holding that a lay person is generally 
not capable of opining on matters requiring medical 
knowledge).

The pertinent evidence of record includes the report of the 
September 2007 VA examination.  The examiner stated that he 
had access to the claims file.  The veteran referred to off 
and on problems, including watery and itchy eyes, headaches, 
and nasal congestion ever since December 1987.  She indicated 
she had not had allergy testing.  She stated she had received 
treatment with Flonase and antibiotics.  She last required 
antibiotics in February or April 2007.  As noted above, X-ray 
studies in September 2007 showed no evidence of acute or 
chronic sinus disease.  The examiner noted that the veteran 
had had recurrent sinusitis, but stated that it "is unlikely 
to be secondary to the time in service."  A review of the 
evidence of record shows no medical indication of a nexus 
between the veteran's active service and any current 
allergies.  Accordingly, the veteran fails to satisfy 
critical elements of her service connection claim for 
allergies.  Accordingly, service connection for allergies is 
not warranted.

Service Connection for a Rash Involving the Face, Arms, and 
Chest.

With regard to the claim for service connection for a rash, 
the September 2007 examination report revealed that the 
veteran reported having had a rash over the face, legs, neck, 
and back in the 1990's and involving the neck in April 2007.  
It was reported she was evaluated and treated with local 
steroid medications and medication for itching and these 
helped.  It was further stated there had been no recurrence 
since that time.  Current examination of the skin showed no 
active pathologic changes.  No rash was noted.  A current 
diagnosis of a skin rash was not made.  As noted above, in 
the absence of proof of a present disability there can be no 
valid claim of service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995) (recognizing that a service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability).  Without 
the showing of a currently diagnosed rash, denial of service 
connection is in order.

Service Connection for a Disability Manifested by Leg Cramps.

With regard to leg cramps, at the time of the September 2007 
examination, which included a review of the entire claims 
file, the veteran reported that she had developed leg cramps 
in 2001 and had worsened over the years.  No etiology had 
been found.  She stated she had used over-the-counter 
medications and these had helped.  She indicated the cramps 
would last off and on from 30 seconds to 2 or 3 minutes.  
Over-the-counter medications and elevation of the legs 
helped.  She reported she had used Ace support stockings and 
these had helped.  She also referred to left-sided weakness 
where she had a cerebral vascular accident and stated the 
left leg kept giving out since that time and the left leg 
pain had been worse since then.  Current examination showed 
no clubbing, cyanosis, or edema involving the extremities.  
The peripheral pulses were intact.  X-ray studies of the left 
and right tibia and fibula were negative.  The examiner 
stated that the veteran "has had recurrent leg cramps which 
are unlikely to be secondary to being in service."  This is 
the only medical opinion of record with regard to a nexus.  
In the absence of any medical indication of a nexus between 
the veteran's active service and any current disability 
involving cramping of the lower extremities, the veteran 
fails to satisfy the critical element with regard to nexus 
opinion pertaining to a service connection claim.  
Accordingly, service connection for a disability manifested 
by leg cramps is denied.

Service Connection for a Chronic Low Back Disability.

A review of the pertinent evidence of record reveals the 
veteran was accorded an examination by VA with regard to the 
back in September 2007.  The claims file was reviewed by the 
examiner.  Following examination, the examiner opined that 
the veteran's complaints of right-sided pain were likely as 
not due to shin splints and the ongoing low back strain was 
likely secondary to the shin splints as well.  There is no 
medical opinion of record to the contrary.  With there being 
no favorable nexus opinion of record, the claim with regard 
to the low back must be denied.

Increased Rating for Diabetes Mellitus.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 
505 (2007) (staged ratings are appropriate when the factual 
findings show distinct periods where the service-connected 
disorder exhibits symptoms that would warrant different 
ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  A disability may require reevaluation in accordance 
with changes in a veteran's condition.  It is also essential, 
in determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Diabetes is rated under 38 C.F.R. § 4.120, Diagnostic 
Code 7913, which provides a 20 percent rating for diabetes 
requiring insulin and restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  The next higher 
rating of 40 percent is assigned when insulin, a restricted 
diet, and regulation of activities are required.  A 60 
percent rating is assigned when insulin, a restricted diet 
and regulation of activities are required, along with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
1 or 2 hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used in supporting 100 
evaluation.  38 C.F.R. § 4.119.  Noncompensable complications 
are considered part of the diabetic process under Code 7913.  

A review of the record reveals that the veteran has had 
diabetes mellitus since 1999.  

A review of the pertinent evidence reveals that in February 
2004 she was evaluated appearing to have had a stroke.  
Notation was made of a five-year history of diabetes 
mellitus.  It was controlled with Glucaphage.  She was taking 
1000 milligrams twice daily.  This had been increased one 
month earlier from 1000 milligrams each day.  Her last HgA1C 
was 11.3.  She denied any symptoms.  She last had a dilated 
ophthalmology examination in March 2003.  That showed no 
diabetic retinopathy.  She did not check her blood sugars at 
home so she did not know her average blood sugars.  She did 
not perform daily diabetic foot checks.  She denied any foot 
ulcers, numbness, tingling, slow healing wounds, diplopia, or 
hematuria.  She did have polydipsia and polyuria.  She 
performed one half hour of aerobic activity every day.  The 
treatment during the hospitalization was focused on the 
stroke.

Additional medical evidence includes the report of an 
authorized examination in August 2005.  The veteran stated 
that on average she visited her doctor about 7 1/2 times a 
year for her diabetes.  She claimed that because of the 
diabetes she had progressive loss of strength in the legs and 
feet, as well as tingling and numbness in the legs and feet.  
She also reported abnormal sensation in the feet as well as 
fatigue, difficulty focusing, and difficulty concentrating on 
work functions.  The diabetes had resulted in bladder 
dysfunction with no pad needed.  During the night she had no 
urination problem.  She did have recurrent candidiasis.  She 
was taking 500 milligrams of Glucaphage two times daily.  She 
stated that the diabetes affected her skin and cardiovascular 
system.  She stated she had intermittent claudication after 
walking 500 yards of level ground at medium pace.  There was 
no calf pain at rest and she felt persistent coldness of the 
extremities.  The examiner stated that from the above 
condition the "functional impairment is tiredness, fatigue, 
eyesight, headache and sexual impairment."  The condition 
reportedly resulted in two days lost from work each month.  

On examination she was described as well developed, well 
nourished, and in no acute distress.  Although the examiner 
noted that she had blurred vision that was at least as likely 
as not a complication of the diabetes, clinical examination 
of the eyes was within normal limits.  Diagnostic tests 
showed elevated BUN of 14 mg/dl.  Creatinine was 1.1 mg/dl 
and blood sugar was 383 mg/dl.  Urinalysis showed the 
presence of protein, sugar, and red blood cells.  Urinalysis 
was absent for hyaline gas and granule gas.  The hemoglobin 
A1c was 14.  The examiner stated the veteran had "poorly 
controlled" diabetes.  Additional counseling and diabetic 
teaching for better care of her condition were recommended.

The evidence also includes the report of a September 2006 
general medical examination.  The claims file was reviewed by 
the examiner.  The veteran was described as well developed, 
well nourished, and cooperative.  She was in no acute 
distress.  There was no showing of impairment attributable to 
her diabetes mellitus.  There was also no indication of 
impairment of daily functioning due to any disability.  
Diagnostic test results included elevated glucose and normal 
creatinine.  Blood test results were essentially normal.

Upon careful review of the record, the Board concludes that 
diabetes mellitus is appropriately evaluated as 20 percent 
disabling and that the evidence shows no basis for a staged 
evaluation.  In order to warrant a higher rating, treatment 
must include regulation of activities as well as insulin and 
dietary restrictions.  The record is silent with regard to 
any regulation of the veteran's activities due to her 
diabetes mellitus.  At the time of the September 2007 
examination by VA, it was stated that there was no 
significant functional impairment resulting from any of the 
veteran's disabilities.

The Board acknowledges that the veteran is competent to 
report all her symptoms.  However, she is not a medical 
professional and her opinion is not competent with regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence does not demonstrate the 
medical necessity of regulation of her activities due to her 
diabetes mellitus.  As such, an evaluation in excess of 20 
percent is not for application at this time.


ORDER

Service connection for a chronic sinus disorder is denied.

Service connection for allergies is denied.

Service connection for a rash involving the face, arms, and 
chest, is denied.

Service connection for disability manifested by leg cramps is 
denied.




Service connection for a chronic low back disability is 
denied.

A disability rating in excess of 20 percent for diabetes 
mellitus is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


